IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


POPS PCE TT, LP,                             : No. 223 WAL 2019
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
R&R RESTAURANT GROUP, LLC., F/K/A            :
BREWSTONE PITTSBURGH, LLC,                   :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.